PER CURIAM:
El 15 de diciembre de 1973 el demandante recurrido Domingo Quiñones Medina alquiló en el Aeropuerto Internacional de San Juan de Hertz Rent A Car el auto-móvil Ford, modelo Pinto, año 1973, asegurado por la co-recurrente Insurance Company of North America contra el riesgo de responsabilidad pública. Este residía en Chicago, Indiana, y vino durante la época navideña a disfrutar dos se-manas de vacaciones con sus familiares después de una au-sencia de 7 u 8 años. Al día siguiente, aproximadamente a las 10:30 P.M., mientras conducía dicho vehículo en compa-ñía de sus sobrinos Confesor, Fernando y Reinaldo de ape-llido Rodríguez, le ocurrió un accidente en el barrio Zamas de Jayuya, como resultado del cual falleció Confesor. Del análisis cuidadoso de toda la prueba resulta incontrovertible que el accidente ocurrió en una semi-curva, donde la vía es en forma de bajada o lomo y el pavimento estaba húmedo. Quiñones, quien no estaba familiarizado con el trayecto, dis-curría de 30 a 35 millas por hora; al tomar la curva y bajar *534el lomo en esas condiciones, el carro patinó y se desvió hacia la derecha saliéndose del encintado de línea de la carretera; se le reventó la goma trasera y se volcó por una barranca. Fue arrestado y acusado de homicidio involuntario y una vez visto el caso, absuelto.
Radicó posteriormente demanda en daños contra Hertz y otros bajo la teoría de que la causa del accidente fue la exis-tencia de una goma lisa. La sala sentenciadora dictó senten-cia dividiendo en 50 % la responsabilidad de las partes. Fun-damentó dicho dictamen al concluir que el automóvil alquilado tenía la goma trasera lisa y que el demandante no debió uti-lizarlo en esas condiciones. Acordamos revisar.
Como excepción a la norma de respetar las apreciaciones de hecho de las salas de instancias, en el caso de autos se impone la revocación. Veamos.
En el “Aviso de Accidente” que suscribió el demandante en 3 de enero de 1974, éste no mencionó condición defectuosa del vehículo, ni menos de que las gomas estuviesen en mal estado. Por el contrario, en el encasillado denominado “Complete Story of Accident by Driver”, explicó en sus propias palabras el accidente así: “Yo iba en carro se barrió en una semi curva al barrerse se explotó una goma delantera de la parte derecha y el carro se boleó y al bolearse, el joven Con-fesor Rodríguez se salió del auto, perdiendo la vida [stc].” Esta explicación quedó corroborada por otra declaración ju-rada, también contemporánea a los hechos, prestada al Minis-terio Fiscal por el único testigo del demandante en la vista del caso, su sobrino Fernando Rodríguez, quien describe la ocurrencia del accidente de la siguiente forma: “. . . como a un minuto de la entrada de mi casa más o menos mientras íbamos por la carretera al llegar a una cuestesita así (se re-fiere a un lomo) (que alega impide la visibilidad) a mi tío Domingo se le fue el carro fuera de la carretera hacia el lado derecho entonces se le esbloó una goma y se fue contra unas piedras que habían más adelante y luego le dio con el lado *535derecho al barranco y entonces el carro se fue por el barranco y volteó dos veces hacia la derecha quedando mirando hacia el Bo. Zaina nuevamente con mi hermano Confesor [occiso] pinchado con el lado derecho del carro. El carro quedó mi-rando nuevamente hacia el sitio de donde nosotros habíamos salido. Tuvimos que enderezarlo para poder sacar a mi her-mano.” (Bastardillas nuestras.)
Esta versión inexplicablemente contrasta con los testi-monios prestados por ambos en la vista del caso tendentes a demostrar la alegación de negligencia de que primero fue el “reventón” de la goma, y como resultado el accidente. Nin-guno pudo aclarar satisfactoriamente ambas contradicciones. El testigo Fernando al ser contrainterrogado sobre si su tío había ingerido licor antes del accidente, fue evasivo y no contestó categóricamente en la negativa, pues sólo dijo:
(P) “¿Cuando saliste con tu tío esa noche a qué hora salie-ron ustedes de primera intención; a qué hora te fue a buscar ?
(R) El estaba en casa.
(P) ¿A qué hora salieron ?
(R) Como a las nueve o diez; de nueve y media a diez.
(P) ¿Y antes de esa hora qué habían hecho ustedes?
(R) Estábamos en casa.
(P) ¿Qué hacía usted?
(R) Allí hablando.
(P) ¿No tomaron licor?
(R) Testigo: Bueno, yo no.
(P) Tú no; ¿ quién tomó ?
(R) Yo estaba trabajando, yo salí tarde de trabajar.
(P) ¿ No sabes si tu tí o tomó licor ?
(R) No lo vi.
(P) ¿No lo viste?
(R) (Hace gesto negativo con la cabeza.)
(P) ¿Cuando el fiscal te preguntó si había tomado licor tu tío antes del accidente tú le contestaste, ‘Yo no sé, el se había pasado visitando la familia porque hacía cinco o seis años que no venía de Estados Unidos’, ¿es correcto, te pregunto yo ahora?
(R) Testigo: Sí.
*536(P) ¿Ah?
(R) (Hace gesto afirmativo con la cabeza.)” (Énfasis su-plido (T.E. págs. 79-82).)
El carácter conflictivo del testimonio de este testigo quedó demostrado en las siguientes manifestaciones del juzgador en corte abierta:
Juez: “No es, más o menos, la misma cosa; es completamente distinto, lo que usted dijo aquel día. Es completamente distinto y esencial, es uno de los puntos cruciales en este caso, o sea, la importancia que tiene quizás usted no la ve, pero, es esencial, es crucial. Ahora, si esa es su explicación yo la anoto, su explica-ción es que usted cree que lo que dijo en la declaración jurada es más o menos lo mismo que ha dicho hoy, ¿esa es su explica-ción?
Testigo: Sí.
Juez: Dice que sí. Adelante, compañero.” (T.E. pág. 78.) (Bastardillas nuestras.)
Valga apuntar que nunca el demandante le dio explica-ción alguna a su sobrino de por qué había ocurrido el acci-dente. Sin embargo, aquél admitió ep la silla testifical que el día del accidente se pasó todo el día en casa de su cuñado “echándome el dómino con ellos” (T.E. pág. 34), y que el carro se había barrido primero y luego había explotado la goma. Además, atestó, como hemos visto, que la carretera estaba húmeda; que el accidente fue en una semi-curva; que el carro le patinó, se fue contra la orilla y encontró los piqui-tos de la brea y ahí se reventó la goma; que iba de 30 a 35 millas por hora.
Ante estas circunstancias, no queda razonablemente satis-fecha la conciencia del juzgador en cuanto a dar crédito a la prueba de la parte actora. La alegación central de que el accidente fue causado por una goma lisa — concluida por el tribunal sentenciador — no puede sostenerse.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Irizarry Yunqué emitió voto disi-*537dente al cual se unen los Jueces Asociados Señores Martín y Díaz Cruz. El Juez Asociado Señor Rigau no intervino.
—O—